Name: Commission Implementing Regulation (EU) 2017/1863 of 16 October 2017 approving amendments to the specification for a Protected Designation of Origin or a Protected Geographical Indication (Almansa (PDO))
 Type: Implementing Regulation
 Subject Matter: marketing;  beverages and sugar;  Europe;  regions of EU Member States;  consumption
 Date Published: nan

 17.10.2017 EN Official Journal of the European Union L 266/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1863 of 16 October 2017 approving amendments to the specification for a Protected Designation of Origin or a Protected Geographical Indication (Almansa (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 99 thereof, Whereas: (1) The Commission examined Spain's application pursuant to Article 105 of Regulation (EU) No 1308/2013 for the approval of amendments to the specification for the Protected Designation of Origin Almansa, protected under Regulation (EEC) No 2247/73 of the Commission (2). (2) The Commission published the application for the approval of amendments to the specification, as required by Article 97(3) of Regulation (EU) No 1308/2013, in the Official Journal of the European Union (3). (3) No statement of objection has been received by the Commission under Article 98 of Regulation (EU) No 1308/2013. (4) The amendments to the specification should therefore be approved in accordance with Article 99 of Regulation (EU) No 1308/2013. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Almansa (PDO) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Regulation (EEC) No 2247/73 of the Commission of 16 August 1973 on the control of quality wines produced in specified regions (OJ L 230, 18.8.1973, p. 12) and the list of quality wines produced in specified regions published by the Commission pursuant to Article 3(2) thereof, as amended in the Official Journal of the European Communities (OJ C 146, 13.6.1986, p. 11). (3) OJ C 194, 17.6.2017, p. 33.